 In the Matter Of UNION MANUFACTURING COMPANYandLosANGELESJOINT BOARD,AMALGAMATEDC,tOTHINGWORKERS OFAMERICA,1C.C.I.O.Case No..1-R--23O8.-Decided July 4,194/Mr. George A. Elstein,of Los Angeles, Calif., for the Company.Katz, Gallagher di Margolis, by Mr. Milton S. Tyre,for the Amal-gamated.Mr. John Misterly,of Los Angeles, Calif., for the A. F. L.Mr. John Pawlak,of Los Angeles, Calif., for the Independent.Mr. Joseph Lepie,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TILE CASEated Clothing Workers of America, C. I. 0., herein called the Amal-gamated, alleging that a question affecting commerce had arisenconcerning the representation of employees of Union ManufacturingCompany, Los Angeles, California, herein called the Company,-theNational Labor Relations Board provided for an appropriate hearingupon due notice before William B. Esterman, Trial Examiner. Saidhearing was held at Los Angeles, California, on May 10, 11, and 12,1944.The Company, the Amalgamated, United Garment Workersof America, A. F. L., herein called the A. F. L., and Independent Unionof Clotting Workers, Inc., herein called the Independent, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the Company moved todismiss the petition contending that because of its existing contractwith the Independent, the limitation upon the expenditure of Boardfunds set forth in the Labor-Federal Security Appropriation, Act,1944, 57 Stat. 494, deprives the Board of jurisdiction in this proceeding.We find no merit in the Company's contention since'the limitationspecifically refers to a "complaint case" and therefore, has no applica-57 N. L. R. B, No. 8.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to a representation proceeding.'The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT,1.THE BUSINESSOF THE COMPANYThe Company 2 operates two plants, one' at El Paso, Texas, and*oneat Los Angeles, California.This proceeding concerns the employeesin the Los Angeles plant where the Company is engaged in the manu-facture of men's work clothes.During the year 1943, the Company,purchased raw materials and supplies in excess of $900,000 in value,of which 95 percent was shipped to the Company' from points outsidethe State of California.During the same period, the Company's salesexceeded $1,000,000 in value, of which 40 percent was shipped to pointsoutside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLos Angeles Joint Board, Amalgamated Clothing Workers ofAmerica, affiliated with the ,Congress of Industrial Organizations, isa labor organization admitting to membership employees of , theCompany.IUnited Garment Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.Independent Union of Clothing Workers, Inc., is a labororganiza-tion admitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Amalgamated urges that all cutters, spreaders, markers, andchoppers employed at the Company's Los Angeles, plant, excludingsupervisory employees, constitute an appropriate ^ unit.The Com-any, the A. F. L., and the Independent contend that such a unit isinappropriate, and that the' appropriate unit should include all pro-duction and maintenance emloyees engaged at that plant. It appearsthat at present there are no spreaders, markers, and choppers employed1 SeeMatter of California Door Company,52 N. L. R. B. 68,and subsequent cases.2Although not entirely clear, the record appears to indicate that one Morris Harris doesbusiness under the trade name and style of Union Manufacturing Company.I UNION MANUFACTURING COMPANY49by the Company. All spreading, marking, and chopping is done bycutters.The Company has been dealing with the Independent for 7 years,pursuant to collective bargaining agreements, as the representative ofall its employees at the Los Angeles plant.There is an existing agree-ment between these parties covering all the Los Angeles plant work-ers.The cutters have always maintained their membership in theIndependent and all are present members of that organization.Therecord indicates that since 1937 cutters have served as members of theboard of directors and as presidents of the Independent, and that thecutters have been continuously represented by the Independent. In1941 the cutters secured both a 10 percent and 5 percent wage. increasethrough the efforts of the Independent.From June 1937 to February1944, the record discloses no affirmative action on the part of the cut-ters, either individually or as a group, indicating any dissatisfactionwith the Independent.During this long period of time, by theiracquiescence, the cutters approved their representation by the Inde-pendent in an industrial unit.'In view of all these circumstances, we are of the opinion that theunit requested by the Amalgamated is inappropriate for collectivebargaining purposes.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining unit soughtby the Amalgamated is inappropriate, we find that no question affect-ing commerce has arisen concerning the representation of employeesof the Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of the Union Manufac-turing Company, Los Angeles, California, filed by the Los AngelesJoint Board, Amalgamated Clothing Workers of America, C. I. 0., be,and it hereby is dismissed.3 It is not until the present year that the cutters evinced an interest in an organizationother than the Independent.601248-45-vol. 57- -5